                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,                               CRIMINAL ACTION

        Plaintiff,
                                                         NO. 10-664-KSM
        v.

 JEAN JOSEPH
      a/k/a “Shaka”,

        Defendant.


                                          ORDER

       AND NOW, this 12th day of July, 2021, upon consideration of Defendant Jean Joseph’s

Motion to Vacate, Set Aside, or Correct Sentence and Conviction under 28 U.S.C. § 2255 (Doc.

No. 86), the Government’s Response in Opposition (Doc. No. 88), and Defendant’s Reply (Doc.

No. 91), IT IS SO ORDERED that the motion is DENIED.

                                                  /s/ Karen Spencer Marston
                                                  ______________________________
                                                  KAREN SPENCER MARSTON, J.
